IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT NASHVILLE               FILED
STATE OF TENNESSEE,                 )
                                                           July 15, 1999
                                    )      No. 01C01-9802-CC-00068
                     Appellee,      )
                                                         Cecil W. Crowson
                                    )      Robertson County, No. 97-0381 below
                                                       Appellate Court Clerk
v.                                  )
                                    )      (First Degree Murder)
LESLIE BRIAN WILLIS,                )
                                    )      REVERSED AND REMANDED
                     Appellant.     )


                                     JUDGMENT


              Came the defendant, Leslie Brian Willis, by counsel, and the state,

by the Attorney General, and this cause was heard on the record on appeal from

the Criminal Court of Robertson County; and upon consideration thereof, this

court is of the opinion that there is reversible error in the judgment of the trial

court.



              It is, therefore, ordered and adjudged that the judgment of the trial

court is reversed and the case is remanded to the Criminal Court of Robertson

County for a new trial on the charge of murder in the second degree and such

further proceedings as are consistent with the court’s opinion.



              The costs of the appeal are taxed to the State of Tennessee.



                                            James Curwood W itt, Jr., Judge

                                           David H. Welles, Judge

                                           John H. Peay, Judge (Not Participating)